                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT

                                   9                                     NORTHERN DISTRICT OF CALIFORNIA

                                  10

                                  11     KENNY BROWN,                                         Case No. 18-CV-06069 LHK (PR)

                                  12                        Plaintiff,                        ORDER REVOKING IN FORMA
Northern District of California
 United States District Court




                                                                                              PAUPERIS STATUS
                                  13              v.

                                  14     MENTAL HEALTH REHABILITATION,

                                  15                    Defendant.

                                  16           Before the Court is a referral from the Ninth Circuit Court of Appeals for a determination
                                  17   of whether in forma pauperis (“IFP”) status should continue for this appeal or whether the appeal
                                  18   is frivolous or taken in bad faith.
                                  19     I.    BACKGROUND
                                  20           This closed federal civil rights action, which is currently on appeal, was filed by a pro
                                  21   se state prisoner.
                                  22           In the complaint, plaintiff alleged that when he arrived at San Quentin State Prison on
                                  23   February 4, 2004, he did not have any mental health issues. Plaintiff stated that as a result of his
                                  24   “unlawful [] sentence,” plaintiff began to have developmental mood disorders, major depression,
                                  25
                                       Case No. 18-CV-06069 LHK (PR)
                                  26   ORDER REVOKING IFP STATUS
                                  27                                                      1
                                  28
                                   1   and other mental health issues that he did not have before he was imprisoned. Dkt. No. 1 at 5.
                                   2   Plaintiff also argued that he was denied fair notice that his 1993 prior conviction was going to be
                                   3   used as an enhancement and that the enhancement violated the Double Jeopardy Clause. In the
                                   4   remainder of his complaint, plaintiff argued that his 1993 prior conviction should not have been
                                   5   used to enhance his sentence. Plaintiff sought damages and reversal of his conviction.
                                   6          On December 12, 2018, the Court granted Plaintiff leave to proceed in forma pauperis

                                   7   (“IFP”). Dkt. No. 9. Also on the same date, the Court dismissed the complaint without prejudice.

                                   8   Dkt. No. 10. Specifically, plaintiff’s claim that he suffered mental health issues as a result of an

                                   9   unlawful sentence was dismissed without prejudice under Heck v. Humphrey, 512 U.S. 477

                                  10   (1994). The Court determined that there was no indication that plaintiff’s sentence was unlawful

                                  11   or that it had been invalidated and, thus, it concluded that plaintiff’s claim was not cognizable and

                                  12   barred under Heck. Dkt. No. 10 at 2-3 (citing Heck, 512 U.S. at 486-87 (A claim for damages
Northern District of California
 United States District Court




                                  13   bearing that relationship to a conviction or sentence that has not been so invalidated is not

                                  14   cognizable under § 1983.)). As to plaintiff’s remaining claims, the Court concluded that success

                                  15   in challenges to his conviction or sentence would shorten the duration of his confinement, and it

                                  16   dismissed such claims without prejudice to plaintiff’s re-filing them in a federal habeas petition.

                                  17   Dkt. No. 10 at 3 (citing Hill v. McDonough, 547 U.S. 573, 579 (2006) (“Challenges to the

                                  18   lawfulness of confinement or to particulars affecting its duration are the province of habeas

                                  19   corpus.”)).

                                  20          On December 26, 2018, Plaintiff filed a notice of appeal. Dkt. No. 12.
                                  21          In a Referral Notice dated January 14, 2019, the Ninth Circuit Court of Appeals referred
                                  22   this case to the district court for the limited purpose of determining whether IFP status should
                                  23   continue for this appeal or whether the appeal is frivolous or taken in bad faith.
                                  24

                                  25
                                       Case No. 18-CV-06069 LHK (PR)
                                  26   ORDER REVOKING IFP STATUS
                                  27                                                      2
                                  28
                                   1    II.   DISCUSSION

                                   2          A.    Procedure for Prisoners Seeking Leave to Proceed IFP on Appeal

                                   3          A prisoner must seek leave to proceed IFP on appeal in the district court. See Fed. R. App.
                                   4   P. 24(a). If the prisoner was granted leave to proceed IFP by the district court and that status has
                                   5   not been revoked at the time of the appeal, the Ninth Circuit will issue a referral notice to the
                                   6   district court pursuant to 28 U.S.C. § 1915(a)(3) asking the court whether the appeal is frivolous
                                   7   and not taken in good faith, which is what happened in the instant matter. If the district court finds
                                   8   that the appeal is taken in good faith and is not inclined to revoke the prisoner’s IFP status, such
                                   9   status will continue on appeal pursuant to Fed. R. App. P. 24(a)(3). As in the district court, a
                                  10   prisoner proceeding IFP on appeal will be required to pay the full filing fee. See 28 U.S.C.
                                  11   § 1915(b)(1).
                                  12          If the district court finds that the appeal is frivolous and not taken in good faith and
Northern District of California
 United States District Court




                                  13   revokes IFP status, the Ninth Circuit will conduct an independent review of the record to
                                  14   determine whether the appeal is frivolous. The Ninth Circuit will decide whether to grant the
                                  15   prisoner IFP status, notwithstanding a certification by the district court under § 1915(a)(3). For
                                  16   example, the Ninth Circuit has held that a prisoner may challenge a district court’s § 1915(a)(3)
                                  17   certification by filing a motion in the appellate court pursuant to Rule 24(a)(5) of the Federal
                                  18   Rules of Appellate Procedure.1 See O’Neal v. Price, 531 F.3d 1146, 1150 (9th Cir. 2008). “If
                                  19   upon review of the record [the Ninth Circuit] determine[s] that the district court erred in making a
                                  20   § 1915(a)(3) certification, [the Ninth Circuit] may vacate the district court’s certification, grant the
                                  21   prisoner leave to take an appeal IFP, and construe the prisoner’s motion as a timely notice of
                                  22
                                              1
                                                 Rule 24(a)(5) states that “[a] party may file a motion to proceed on appeal [IFP] in the
                                  23   court of appeals within 30 days after service of the notice prescribed in Rule 24(a)(4). The motion
                                       must include a copy of the affidavit filed in the district court and the district court’s statement of
                                  24   reasons for its action. If no affidavit was filed in the district court, the party must include the
                                       affidavit prescribed by Rule 24(a)(1).” Fed. R. App. P. 24(a)(5).
                                  25
                                       Case No. 18-CV-06069 LHK (PR)
                                  26   ORDER REVOKING IFP STATUS
                                  27                                                      3
                                  28
                                   1   appeal.” Id. (citing 28 U.S.C. § 2106). Having set aside the district court’s certification,
                                   2   § 1915(a)(3) poses no bar to the Ninth Circuit’s consideration of prisoner’s claims on the merits.
                                   3   Id.
                                   4          However, if IFP status is denied by the Ninth Circuit, the prisoner will nonetheless be
                                   5   directed to pay the entire filing fee and to show cause why the appeal should not be dismissed as
                                   6   frivolous. See 28 U.S.C. § 1915(e)(2).
                                   7          B.    Analysis

                                   8          Here, Plaintiff is appealing this Court’s order dated December 4, 2018, which dismissed

                                   9   the complaint without prejudice. Dkt. No. 10. As explained above, the Court dismissed Plaintiff’s

                                  10   claim related to his unlawful sentence without prejudice on the ground that it was barred by Heck.

                                  11   The Court properly concluded that plaintiff’s claim was not cognizable upon determining that

                                  12   there was no indication that plaintiff’s sentence was unlawful or that it had been invalidated. See
Northern District of California
 United States District Court




                                  13   Heck, 512 U.S. at 487. In addition, the Court dismissed the remaining claims as not properly

                                  14   asserted in a civil rights complaint because they were direct challenges to his conviction or

                                  15   sentence, which are “the province of habeas corpus.” See Hill, 547 U.S. at 579. Thus, the Court

                                  16   properly dismissed such claims without prejudice to plaintiff’s re-filing them in a federal habeas

                                  17   petition. For these aforementioned reasons, this Court finds that the appeal is not taken “in good

                                  18   faith” pursuant to 28 U.S.C. § 1915(a)(3) and is therefore frivolous. See Fed. R. App. P.

                                  19   (“FRAP”) 24(a)(3)(A); Ellis v. United States, 356 U.S. 674, 674-75 (1958); Hooker v. American

                                  20   Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002); Gardner v. Pogue, 558 F.2d 548, 550 (9th Cir.

                                  21   1977) (indigent appellant is permitted to proceed IFP on appeal only if appeal would not be

                                  22   frivolous). Accordingly, Plaintiff’s IFP status is hereby REVOKED.

                                  23   III.   CONCLUSION

                                  24          For the foregoing reasons, the Court REVOKES Plaintiff’s IFP status.
                                  25          The Clerk of the Court shall forthwith notify Plaintiff and the Court of Appeals of this
                                       Case No. 18-CV-06069 LHK (PR)
                                  26   ORDER REVOKING IFP STATUS
                                  27                                                      4
                                  28
                                   1   Order. See FRAP 24(a)(4). Plaintiff may file a motion for leave to proceed IFP on appeal in the
                                   2   Court of Appeals within thirty days after service of notice of this Order. See FRAP 24(a)(5). Any
                                   3   such motion “must include a copy of the affidavit filed in the district court and the district court’s
                                   4   statement of reasons for its action.” Id.
                                   5          IT IS SO ORDERED.

                                   6   DATED:      January 21, 2019
                                                                                      LUCY H. KOH
                                   7
                                                                                      UNITED STATES DISTRICT JUDGE
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       Case No. 18-CV-06069 LHK (PR)
                                  26   ORDER REVOKING IFP STATUS
                                  27                                                      5
                                  28
